MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Dec 10 2019, 9:28 am
court except for the purpose of establishing
                                                                           CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Alexander W. Robbins                                    Curtis T. Hill, Jr.
Bloomington, Indiana                                    Attorney General of Indiana
                                                        Benjamin J. Shoptaw
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Timothy M. Tinsley,                                     December 10, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-1292
        v.                                              Appeal from the Morgan Superior
                                                        Court
State of Indiana,                                       The Honorable Sara A. Dungan,
Appellee-Plaintiff,                                     Judge
                                                        Trial Court Cause No.
                                                        55D03-1711-F3-2154



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1292 | December 10, 2019              Page 1 of 8
                                Case Summary and Issue
[1]   Following a jury trial, Timothy Tinsley was found guilty of criminal

      confinement, a Level 6 felony, and battery resulting in serious bodily injury, a

      Level 5 felony. Tinsley was sentenced to a total of six years in the Indiana

      Department of Correction, with three years suspended to probation. Tinsley

      appeals his conviction for battery resulting in serious bodily injury, raising one

      issue for our review: whether the State presented sufficient evidence to rebut

      Tinsley’s claim of self-defense. Concluding the State produced sufficient

      evidence to rebut Tinsley’s claim of self-defense, we affirm.



                            Facts and Procedural History
[2]   The facts most favorable to the verdict are as follows: Tinsley and L.R. began

      dating in September 2017. Almost immediately after their relationship began,

      L.R. moved in with Tinsley and his family.


[3]   On October 14, 2017, L.R. got a ride from Tinsley’s apartment to a job

      interview at Papa Murphy’s. After the interview, L.R. walked to a nearby

      Kroger and then back to Papa Murphy’s, where she and Tinsley had arranged

      to meet. When she arrived at Papa Murphy’s, Tinsley was upset and accused

      her of cheating on him. Tinsley and L.R. continued to argue while they walked

      back to Tinsley’s apartment. During the walk, L.R. told Tinsley that she

      “wasn’t cheating on him,” that “[she] was done” and that they “could break

      up[,]” but Tinsley repeatedly told her “no.” Transcript, Volume 3 at 120.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1292 | December 10, 2019   Page 2 of 8
      Regardless, L.R. decided to gather her things from Tinsley’s home and move

      out.


[4]   When Tinsley and L.R. arrived at the apartment, L.R. began packing her

      belongings. L.R. then attempted to leave, but Tinsley slammed the front door

      shut, picked L.R. up, and carried her back to his bedroom. While in the

      bedroom, Tinsley unpacked L.R.’s belongings, again accused L.R. of cheating

      on him, and told her that the only way to prove that she was not cheating was

      to have sex with him. Tinsley then pulled L.R.’s pants and underwear down to

      her mid-thigh. L.R. curled into a ball and Tinsley stopped. At some point in

      the altercation, Tinsley got on top of L.R., put his hands around her neck, and

      choked her until she could not breathe. L.R. struck Tinsley in an attempt to

      stop him from choking her. Tinsley then punched L.R. in the face, causing her

      nose to bleed profusely.


[5]   L.R. was prevented from leaving Tinsley’s room for several hours, but

      eventually made a plan to reach out for help. L.R. told Tinsley that she needed

      to use the bathroom. Tinsley allowed her to go to the bathroom but stood

      outside the bathroom door. While in the bathroom, L.R. sent pictures of her

      injuries to a friend and asked that she come get her. L.R.’s father was made

      aware of the pictures and called L.R. to tell her he was going to pick her up.

      L.R. informed Tinsley that her dad was coming to get her. When L.R.’s father

      picked her up, Tinsley stated, “[Y]ou know that’s not me. I normally don’t do

      that.” Id. at 65. Tinsley later left a voicemail for L.R. stating, “Baby I’m sorry.

      Know that’s not me[.]” Exhibit Volume 1 at 49, State’s Exhibit 25.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1292 | December 10, 2019   Page 3 of 8
[6]   L.R.’s father took her to the hospital. While at the hospital, L.R. underwent a

      CAT scan that determined she had a broken nose and separated bones. Later,

      L.R. saw an optometrist who found that her eyes were misaligned and that she

      needed treatment.


[7]   The State charged Tinsley with Count I, Level 3 felony attempted rape; Count

      II, Level 5 felony criminal confinement; Count III, Level 5 felony battery

      resulting in serious bodily injury, Count IV, Level 6 felony strangulation; Count

      V, Level 6 felony intimidation; and Count VI, Level 6 felony intimidation. A

      jury found Tinsley guilty of Count II, criminal confinement as a Level 6 felony,

      and Count III, battery resulting in serious bodily injury, and found him not

      guilty of the remaining charges. The trial court sentenced Tinsley to 180 days

      on Count II to be served concurrently to six years on Count III, with three years

      suspended. Tinsley now appeals only his conviction for battery resulting in

      serious bodily injury.



                                Discussion and Decision
                                    I. Standard of Review
[8]   Tinsley testified he struck L.R. in self-defense and contends the State failed to

      present sufficient evidence to rebut his claim. We review a challenge to the

      sufficiency of evidence to rebut a claim of self-defense using the same standard

      as that used for any claim of insufficient evidence. Pinkston v. State, 821 N.E.2d

      830, 841 (Ind. Ct. App. 2004), trans. denied. Thus, we neither reweigh the

      evidence nor judge the credibility of the witnesses. Wear v. State, 593 N.E.2d
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1292 | December 10, 2019   Page 4 of 8
       1179, 1179 (Ind. 1992). In the event the defendant is convicted despite asserting

       self-defense, we will reverse only if no reasonable person could say that the

       claim of self-defense was negated beyond a reasonable doubt. Wilson v. State,

       770 N.E.2d 799, 800-01 (Ind. 2002).


[9]    “A person is justified in using reasonable force against any other person to

       protect [himself] . . . from what [he] reasonably believes to be the imminent use

       of unlawful force.” Ind. Code § 35-41-3-2(c). To prevail on a claim of self-

       defense, a defendant must show that he 1) was in a place he had a right to be; 2)

       did not provoke, instigate, or participate willingly in the violence; and 3) had a

       reasonable fear of bodily harm. Pinkston, 821 N.E.2d at 842. Any force used

       must be proportionate to the situation, however; a claim of self-defense will fail

       if the defendant has used more force than is reasonably necessary under the

       circumstances. Weedman v. State, 21 N.E.3d 873, 892 (Ind. Ct. App. 2014),

       trans. denied. Once a defendant has established these three elements, the State

       bears the burden of rebutting at least one of them beyond a reasonable doubt.

       Wilson, 770 N.E.2d at 800. The State may satisfy this burden either by

       rebutting the defense directly, affirmatively showing the defendant did not act

       in self-defense, or relying on the sufficiency of the evidence in its case in chief.

       Hood v. State, 877 N.E.2d 492, 497 (Ind. Ct. App. 2007), trans. denied.


                              II. Sufficiency of the Evidence
[10]   As stated above, L.R. testified that Tinsley refused to let her leave the

       apartment by physically picking her up and taking her into his bedroom. There,


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1292 | December 10, 2019   Page 5 of 8
       he tried to rape her and then put his hands around her neck and choked her. To

       try to stop the assault, she hit him in the face. Tinsley then punched her in the

       face, breaking her nose and ultimately causing her vision to be impaired.

       Tinsley, on the other hand, testified that when he and L.R. arrived at the

       apartment, she tried to steal his Xbox as she was packing her things. When

       Tinsley tried to retrieve the Xbox, L.R. hit him three or four times. Tinsley

       testified he was scared and “just like extended my fist out” and struck L.R. in

       the face. Tr., Vol. 4 at 5.


[11]   Tinsley argues that because the jury found him not guilty of attempted rape and

       strangulation, it must not have believed the events happened as described by

       L.R. Instead, it must have believed his version of events that L.R. was the

       initial aggressor and that he acted in self-defense out of fear. Essentially,

       Tinsley argues the inconsistency in the jury’s verdicts necessarily means the

       State failed to disprove his theory of self-defense beyond a reasonable doubt.


[12]   In Beattie v. State, 924 N.E.2d 643, 649 (Ind. 2010), the Indiana Supreme Court

       held that “[j]ury verdicts in criminal cases are not subject to appellate review on

       grounds that they are inconsistent, contradictory, or irreconcilable.” When a

       jury returns logically inconsistent verdicts, “it is . . . likely that the jury chose to

       exercise lenity, refusing to find the defendant guilty of one or more additionally

       charged offenses, even if such charges were adequately proven by the

       evidence.” Id. at 648. To the extent Tinsley requests that we review his

       conviction of battery causing serious bodily injury in light of the jury’s other

       verdicts, we decline to do so.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1292 | December 10, 2019   Page 6 of 8
[13]   The Beattie court further noted, however, that the “evaluation of whether a

       conviction is supported by sufficient evidence is independent from and

       irrelevant to the assessment of whether two verdicts are contradictory and

       irreconcilable.” Id. To convict Tinsley of battery resulting in serious bodily

       injury, the State was required to prove that Tinsley knowingly or intentionally

       touched L.R. in a rude, insolent, or angry manner and that it resulted in serious

       bodily injury. Ind. Code § 35-42-2-1(c)(1), (g)(1). Serious bodily injury means

       bodily injury that creates a substantial risk of death or that causes extreme pain.

       Ind. Code § 35-31.5-2-292(3). In reviewing the sufficiency of the evidence

       supporting Tinsley’s conviction of battery resulting in serious bodily injury, we

       “consider only the probative evidence and reasonable inferences supporting the

       verdict.” Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007).


[14]   Tinsley presented his version of events to the jury. However, even if the jury

       believed that L.R. instigated the violence as he claims, self-defense fails if the

       defendant used more force than is reasonably necessary under the

       circumstances. See Weedman, 21 N.E.3d at 892. In response to L.R. hitting him

       and causing scratches on his face, Tinsley punched L.R. in the face so hard he

       broke her nose, separated bones in her face, and damaged her vision. Her nose

       immediately started bleeding profusely and she testified that it hurt “[p]retty

       bad” at the time and she was still in pain when her dad took her to the hospital.

       Tr., Vol. 3 at 127. The jury observed both L.R. and Tinsley on the stand and

       saw pictures of their respective injuries. Whether a defendant acted in self-

       defense is a question of fact for the factfinder, and the factfinder’s conclusion is


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1292 | December 10, 2019   Page 7 of 8
       entitled to considerable deference. Griffin v. State, 997 N.E.2d 375, 381 (Ind. Ct.

       App. 2013), trans. denied. Viewing the evidence in the light most favorable to

       the verdict, the jury could reasonably determine Tinsley instigated the incident

       by keeping L.R. from leaving the room, and, at the very least, responded

       disproportionately to L.R. hitting him. Accordingly, the State’s evidence was

       sufficient to rebut Tinsley’s self-defense claim.1



                                               Conclusion
[15]   The State presented sufficient evidence to refute Tinsley’s claim of self-defense

       and to prove that he committed the crime of battery causing serious bodily

       injury. Therefore, we affirm his conviction.


[16]   Affirmed.


       Mathias, J., and Pyle, J., concur.




       1
         As Tinsley did not deny hitting L.R., the only remaining question about the sufficiency of the evidence
       to support his conviction is whether she suffered serious bodily injury. Tinsley does not specifically
       dispute this element of the offense, and we conclude the jury, upon hearing L.R. testify about her
       injuries and seeing the pictures, could reasonably have concluded that she suffered extreme pain.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1292 | December 10, 2019             Page 8 of 8